DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/16/2019 have been received and acknowledged.

Status of claims
Claims 1, 7-8, 15 have been amended
Claims 1-20 are pending in the instant application
Claims 1-20 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. Please see Examiners response to applicant below:

Applicants arguments: The amendments overcome the rejection
Examiners response: Upon further review, the amended portions of the claims are still taught by the cited art. See examiners rejection below. 

USC 112(b) rejection regarding indefiniteness directed to claims 7, 15 has been withdrawn per the amendments filed in the instant application. 
USC 101 rejection regarding abstract idea directed to claims 1, 8 have been withdrawn per the amendments filed in the instant application. 
USC 101 rejection regarding non-statutory subject matter  directed to claim 8 has been withdrawn per the amendments filed in the instant application. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) (IDS filed 10/16/19 line item 22) (hereinafter "Rademaker") in view of Dishneau (US 20120289254 A1) (IDS filed 10/16/19 line item 20) (hereinafter "Dishneau").
Claim 1: Rademaker teaches a method of a mobile computing device, comprising:
After receiving an order confirmation for an item, increasing a frequency of checking for an indication that the item is ready for pickup (¶0072 see the customer approaches the pickup location, a location engine 304 of the customer computing device 202 periodically transmits a current location of the customer to the order management engine 314. In some embodiments, the location engine 304 may periodically transmit the current location of the customer to the order management engine 314 at a repeating time interval. In some embodiments, the location engine 304 may monitor the current location of the customer with respect to the path received from the direction management engine Q12, and may only transmit the current location of the customer to the order management engine 314 if the location has departed substantially from the path, if the location is substantially different from a location on the path that would be expected at the current time, and/or the like)
Receiving, by the mobile computing device, an indication that an item is ready for pickup (¶ 0021, "Conversely, the service-providing retailer may create an order within the system 200 that is pushed to the customer when the services have been completed and the product is ready for pickup."; ¶ 0016, “In some embodiments, the customer may interact with the system using a mobile device, which is also used by the system to track the location of the customer.”);
Determining a current location of the mobile computing device via a satellite-based location determining system, wherein the mobile computing device comprises a GPS receiver (¶0104 see  the exact path and location of the customer may be determined by consulting bus/train schedules, bus/train locating services, GPS, combinations of the above, and/or the like)
determining that the current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078 teaches tracking and comparing customer's position with designated pickup location, wherein pickup may be initiated if customer is at the pickup location, ¶ 0028 teaches customer identity and location may be determined through cellular positioning data from the user's mobile device);
Rademaker does not explicitly disclose in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item.
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user entering proximity to which a recorded task may be completed, the user is presented with a notification (¶ 0035) which they may ignore, modify/cancel (¶ 0038), or signal completion or intent to complete (¶ 0037 referring to FIG. 5 item 516, teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
One of ordinary skill in the art would find it obvious to modify the disclosure of Rademaker to include in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item, as taught by Dishneau, so as to allow for more flexible reminders to a user to complete a task that involves travelling to a location (Abstract, “By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).
Claim 3: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving content targeted to a customer associated with the item for pickup in response to said requesting pickup and presenting the targeted content via the mobile computing device (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).

Claim 4: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving pickup instructions in response to said requesting pickup presenting the instructions via the mobile computing device (Rademaker ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).
Claim 6: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches monitoring, with the mobile computing device (Rademaker ¶ 0016), a global location of the mobile computing device (Rademaker ¶ 0028 teaches utilizing GPS and other global mapping software to track customer location through their mobile device); and
Comparing, with the mobile computing device (Rademaker ¶ 0016), the global location of the mobile computing device to the defined pickup zone for the store (Rademaker ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location).

Claim 7: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving, by the mobile computing device, a short range signal from the store, wherein the short range signal is communicated according to one of an NFC protocol, a Bluetooth protocol, and a WiFi protocol.  (Rademaker ¶ 0024 teaches consumer device communicating to retailer through a pickup management system to, among other things, track customer location and guide customer to pickup location, the customer receiving directions from the retailer through their mobile computing device; ¶ 0107, “The network interface 810 may also include a wireless network interface configured to communicate via one or more wireless communication protocols, such as WiFi, 2G, 3G, LTE, WiMAX, Bluetooth, and/or the like” where Bluetooth transmits short-range signals); and
determining, by the mobile computing device, the current location of the mobile computing device corresponds to a predefined pickup zone based on receipt of the short range signal from the store (Rademaker ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location, ¶ 0028 teaches location tracking may be performed through cellular positioning data from the user's mobile device, hence detection occurring by the mobile computing device, ¶ 0107).
Claim 8: Rademaker teaches a computer readable storage device comprising a plurality of instructions, that in response to being executed, cause a mobile computing device to:
After receiving an order confirmation for an item, increase a frequency of checking for an indication that the item is ready for pickup (¶0072 see the customer approaches the pickup location, a location engine 304 of the customer computing device 202 periodically transmits a current location of the customer to the order management engine 314. In some embodiments, the location engine 304 may periodically transmit the current location of the customer to the order management engine 314 at a repeating time interval. In some embodiments, the location engine 304 may monitor the current location of the customer with respect to the path received from the direction management engine Q12, and may only transmit the current location of the customer to the order management engine 314 if the location has departed substantially from the path, if the location is substantially different from a location on the path that would be expected at the current time, and/or the like);
Determine a current location of the mobile computing device via a satellite-based location determining system, wherein the mobile computing device comprises a GPS receiver (¶0104 see  the exact path and location of the customer may be determined by consulting bus/train schedules, bus/train locating services, GPS, combinations of the above, and/or the like); 
determine, in response to receiving the indication that the item is ready for pickup (¶ 0021), whether the current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078). 
Rademaker does not explicitly teach in response to detecting that the mobile computing device corresponds to the predefined pickup zone, generating and presenting a notification to a user of the mobile device that requests whether the user desires to initiate pickup of the item and request pickup of the item in response to a reply to the notification that indicates the user desires to initiate pickup.  
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user entering proximity to which a recorded task may be completed, the user is presented with a notification (¶ 0035) which they may ignore, modify/cancel (¶ 0038), or signal completion or intent to complete (¶ 0037 referring to FIG. 5 item 516, teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
One of ordinary skill in the art would find it obvious to modify the disclosure of Rademaker to include in response to detecting that the mobile computing device corresponds to the predefined pickup zone, generating and presenting a notification to a user of the mobile device that requests whether the user desires to initiate pickup of the item and request pickup of the item in response to a reply to the notification that indicates the user desires to initiate pickup, as taught by Dishneau, so as to allow for more flexible reminders to a user to complete a task that involves travelling to a location (Abstract, “By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).

Claim 10: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches presenting content targeted to a customer associated with the item for pickup and received in response to requesting pickup (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).

Claim 11: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches presenting pickup instructions received in response to requesting pickup (Rademaker ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).

Claim 13: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches monitoring a global location of the mobile computing device, and compare the global location to the defined pickup zone for the store (Rademaker ¶ 0028 teaches utilizing GPS and other global mapping software to track customer location through their mobile device, ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location).

Claim 14: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches the mobile computing device determining whether a current location of the mobile computing device corresponds to a the predefined pickup zone for the store based on whether a short range signal associated with the predefined pickup zone is received ( Rademaker ¶ 0024 teaches consumer device communicating to retailer through a pickup management system to, among other things, track customer location and guide customer to pickup location, ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location; ¶ 0107).
Claim 15: Rademaker teaches a system, comprising:
An application stored on physical memory of a mobile computing device, wherein the application is executed by a processor that configures the mobile computing device to: 
increase a frequency of checking for an indication that the item is ready for pickup after receiving an order confirmation for the one or more items of an order, (¶0072 see the customer approaches the pickup location, a location engine 304 of the customer computing device 202 periodically transmits a current location of the customer to the order management engine 314. In some embodiments, the location engine 304 may periodically transmit the current location of the customer to the order management engine 314 at a repeating time interval. In some embodiments, the location engine 304 may monitor the current location of the customer with respect to the path received from the direction management engine Q12, and may only transmit the current location of the customer to the order management engine 314 if the location has departed substantially from the path, if the location is substantially different from a location on the path that would be expected at the current time, and/or the like);
determine a current location of the mobile computing device via a satellite-based location determining system, wherein the mobile computing device comprises a GPS receiver (¶0104 see  the exact path and location of the customer may be determined by consulting bus/train schedules, bus/train locating services, GPS, combinations of the above, and/or the like); 
a mobile computing device determining that a current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078).
a merchandise pickup system for a store configured to instruct an associate of the store to the gather one or more items for the order (¶ 0047 teaches an order queue management system that allows associates to prepare orders for pickup), notify the mobile computing device that the order is ready for pickup (¶ 0021), and instruct an associate to deliver the one or more items to a pickup location in response to receiving the request from the mobile computing device (¶ 0078);
Rademaker does not explicitly disclose requesting, in response to the mobile computing device determining that a current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to initiate pickup of one or more items of an order and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receive a reply to the request that the user desires to initiate pickup of the one or more items.  
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user entering proximity to which a recorded task may be completed, the user is presented with a notification (¶ 0035) which they may ignore, modify/cancel (¶ 0038), or signal completion or intent to complete (¶ 0037 referring to FIG. 5 item 516, teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
One of ordinary skill in the art would find it obvious to modify the disclosure of Rademaker to include in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item, as taught by Dishneau, so as to allow for more flexible reminders to a user to complete a task that involves travelling to a location (Abstract, “By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).
Claim 16: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches notifying the merchandise pickup system of the order in response to receiving a request to initiate pickup pickup of one or more items from the store (Rademaker ¶ 0018 teaches customer initiating pickup request orders with shops, wherein the retail systems are notified with the orders and track customer location to predictively prepare the customer's order for pickup).

Claim 17: Rademaker in view of Dishneau teaches claim 16 as noted above.  Rademaker further teaches the e-commerce system is further configured to obtain vehicle information that describes a vehicle to be used to pickup the one or more items (Rademaker ¶ 0042 teaches maintaining a customer database that includes vehicle description, examiner notes obtaining vehicle description is inherent in having said description stored); and the merchandise pickup system is configured to instruct the associate to deliver the one or more items to the described vehicle (Rademaker ¶ 0080).  
Claim 19: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches providing the application of the mobile computing device with content targeted to a customer associated with the order in response to receiving the request from the mobile computing device (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).
Claim 20: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches providing the application of the mobile computing device with pickup instructions in response to receiving the request from the mobile computing device (Rademaker  ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).


Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) ("Rademaker") further in view of Dishneau  (US 20120289254 A1) ("Dishneau") and further in view of  ng (IDS filed 10/16/19) (http://web.archive.org/web/20110726025732/http://www.iphoneincanada.ca/reviews/pizza-pizza-iphone-app-brings-ordering-right-on-your-phone/) (hereinafter referred to as “Pizza”)
Claim 2: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches initiating a timer(¶ 0088-0089 referring to FIG. 6 teaches displaying a timer on the user’s mobile device showing a timer depicting anticipated time to arriving at the pickup location), but does not teach that the timer reflects an elapse of time since initiating a pickup.  However, Pizza discloses a mobile application where users can track timing on their pizza orders through a countdown timer, which given a fixed time limit of 40 minutes, reflects the elapsed time that has passed since placement of the order (note 1).  
One of ordinary skill in the art at the time of invention would find it obvious to modify the combination to include initiating a timer that reflects an elapse of time since initiating pickup and presenting the timer via the mobile computing device, as taught by Pizza, to enforce restrictions on how long a customer must wait before their order is fulfilled (note 1, "track the time guarantee on your order with a count-down timer; Pizza Pizza provides a 40 min or free delivery guarantee").
Claim 9 is rejected on the same basis as claim 2.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) ("Rademaker") in view of Dishneau  (US 20120289254 A1) ("Dishneau"), further in view of gg1 (IDS filed 10/16/19)  (http://web.archive.org/web/20110319005548/http://www.xappsoftware.com/wordpress/2011/03/05/disable-standby-or-sleeping-mode-while-running-your-application/) (hereinafter referred to as “gg1”).
Claim 5: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving an order confirmation for the item (¶ 0021).  Dishneau (¶ 0036) teaches providing driving directions to reach the specific task location.  The combination does not explicitly teach altering one or more power management features of the mobile computing device in response to receiving said confirmation.  However, gg1 teaches that while normally mobile devices enter sleep or standby mode to conserve battery life, the modes may be disabled programmatically for use with applications such as mapping applications that require maintaining the active status of the phone with intermittent user input.  
One of ordinary skill in the art would find it obvious to modify the combination to include altering one or more power management features of the mobile computing device in response to receiving said confirmation, as taught by gg1, so as to allow for the application to remain open and readable without needing continuous input from the user who may be driving (¶ 1, "In normal activities when you don't use your iPhone for a while it goes to sleep and then it goes in the standby mode to avoid the draining of the batteries.  Sometimes you could have the need to take your iphone up without stimulating it.”). 
Claim 12 is rejected on the same basis as claim 5
Claim 18 is rejected on the same basis as claim 5


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449